Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-3-2007

Light v. Haws
Precedential or Non-Precedential: Precedential

Docket No. 05-4516




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Light v. Haws" (2007). 2007 Decisions. Paper 1711.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1711


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                         No. 05-4516


                      JOHN D. LIGHT

                                v.

       CHARLES B. HAWS; ROBERT BELFONTI;
    TONY RATHFON; STEVE BARTUS, all individually;
        SECRETARY OF THE DEPARTMENT OF
                 ENVIRONMENTAL
    PROTECTION; GOVERNOR OF PENNSYLVANIA,
            in their official capacities only,
                                               Appellants


       On Appeal from the United States District Court
            for the Middle District of Pennsylvania
                  (D.C. Civil No. 03-cv-00725)
       District Judge: Honorable Christopher C. Conner


          Submitted Under Third Circuit LAR 34.1(a)
                     November 6, 2006

     Before: SLOVITER, CHAGARES and NYGAARD,
                    Circuit Judges

                   (Filed January 3, 2007)

Michael L. Harvey
Office of Attorney General of Pennsylvania
Department of Justice
Harrisburg, PA l7l20

      Attorney for Appellants
Donald A. Bailey
Bailey & Ostrowski
Harrisburg, PA l7ll0

      Attorney for Appellee

                  OPINION OF THE COURT


SLOVITER, Circuit Judge.

       Before us is an appeal by Charles B. Haws, Assistant
Counsel for the Pennsylvania Department of Environmental
Protection (“DEP”), from the order of the District Court denying
his motion for summary judgment on the ground of absolute
prosecutorial immunity in this action brought pursuant to the
Civil Rights Act, 42 U.S.C. § 1983. Light v. Haws, No. 03-cv-
0725, 2005 WL 2230026 (M.D. Pa. Sept. 13, 2005). Plaintiff,
John D. Light, is a former farmer and businessman who owns
and operates almost 200 apartment units throughout south-
central Pennsylvania.

                               I.

        The dispute arises out of actions taken by the DEP
following complaints by neighbors and reports from its own
investigators with respect to Light’s maintenance of a large
variety of assorted material and furnishings within and outside
the garage and barn of his farm in Lebanon County. The District
Court noted that the material observed on the property included
“trucks, tractors, log skidders, and farming equipment,” as well
as “[c]onstruction waste, farming supplies, several thousand
stacked tires, and piles of scrap metal overgrown with brush[.]”
Id. at *1-2.

      Following discovery, Haws and the other defendants,




                               2
Robert Belfonti, Tony Rathfon, and Steve Bartus,1 all of whom
are employees of the DEP, the Secretary of the DEP, and the
Governor of Pennsylvania, filed a motion for summary
judgment. The District Court granted the motion in favor of
defendants on Light’s claims that the Pennsylvania Solid Waste
Management Act, 35 Pa. Stat. Ann. § 6018.101 et seq.,
is unconstitutionally vague and that the actions of the Governor
and the Secretary of the DEP violated the state constitution. The
District Court denied the remainder of the defendants’ motion
for summary judgment. Only Haws appeals, as the denial of a
claim of absolute immunity, to the extent it raises questions of
law, may be the subject of an interlocutory appeal. See Mitchell
v. Forsyth, 472 U.S. 511, 530 (1985). On a pre-trial denial of
immunity, “we review the legal issues in light of the facts that
the District Court determined had sufficient evidentiary support
for summary judgment purposes.” Hamilton v. Leavy, 322 F.3d
776, 782 (3d Cir. 2003).

       In this case, consideration of the facts is difficult because
they have not been presented by the parties in a coherent manner
and because some of the relevant facts are contested. It is
apparent, however, that following the complaints about material
on Light’s property, DEP investigator Robert Belfonti inspected
the property and issued a compliance order on November 20,
2001 for violations found on the property. Light’s
administrative appeal of that order was dismissed for failure to
comply with discovery orders during his prosecution of the
appeal. Because Light never sought a supersedeas, Haws began
enforcement proceedings against Light by filing a petition to
enforce the November 20, 2001 order in the Commonwealth
Court.

       Following a hearing, that court found Light in violation of
the November 20, 2001 order and, by order dated April 16, 2002,
directed that he comply with the November 20, 2001 order
within ninety days. Light failed to comply with the April 16,



       1
         The District Court used the spellings “Belfanti” and
“Bartos.”

                                 3
2002 order and Haws filed a petition for contempt. On
September 19, 2002, the Commonwealth Court held a hearing on
the contempt petition and deferred ruling on the condition that
Light comply with the April 16, 2002 order. In an order issued
that same day, the Court directed the DEP to monitor Light’s
compliance, and “apply forthwith to the Court for an order of
contempt” if Light failed to comply with the order. App. at
246-47.

         Light alleges that after the end of the hearing, his counsel
showed Haws a copy of a federal civil rights complaint that
Light was prepared to file that afternoon. According to Light,
Haws angrily told him in response that “[W]hat goes around
comes around[. I]f you think you’ve been harassed before, you
wait to see what we do now.” App. at 49 (Am. Compl. ¶ 51).
Light further asserts that when he and his counsel complained
that this was a threat and that “it was unlawful for DEP to
threaten retaliation in this manner, [Haws] aggressively offered
that ‘it isn’t a threat – it’s a promise.’” Id. at ¶ 51. Light alleges
he was “extremely frightened” by this encounter, and deferred
filing the complaint in an attempt to avoid conflict with the DEP.
Id. at ¶ 54.

        Light also alleges that on two separate occasions
following the September 19, 2002 hearing, Haws and Belfonti
visited his property. The record does not establish either when
these visits took place or their purpose although Light asserts in
the Amended Complaint that “the only purpose of [one of the
alleged visits] was to display [Haws’] power and to intimidate
[Light.]” Id. at ¶ 55. Light’s affidavit discusses an undated
“walk through” of his property that occurred at some point with
Judge Pellegrini, at which Haws was present. App. at 289.
Haws’ declaration states that he has “entered Mr. Light’s
property solely for the purpose of preparing for Commonwealth
Court hearings or when accompanied by the Judge presiding
over those hearings.” App. at 73.

      On March 30, 2003, Haws filed a second petition for
contempt regarding Light’s failure to comply with the April 16,
2002 and September 19, 2002 orders. Between August 2003 and

                                  4
January 2004, the Court found Light in contempt of its orders
multiple times on the basis of several non-compliance
certifications Haws filed with the Court based on inspection of
the property by DEP personnel. The Court found that Light had
failed to purge his contempt and directed that Light be confined
nightly in Lebanon County Prison between January and April
2004. On January 25, 2005, following a status conference, Haws
filed a certificate of compliance in the Commonwealth Court and
requested that the matter be marked closed on that date.

       Light filed his § 1983 action in the United States District
Court for the Middle District of Pennsylvania in April 2003. In
his Amended Complaint he charges that Haws violated his
Fourth Amendment right to be free from warrantless searches
and retaliated against him in violation of the First Amendment
when he issued the courtroom threat in response to Light’s
federal civil rights complaint. See App. at 47, 49 (Am. Compl.
¶¶ 43, 54). Light also claims that Haws selectively enforced the
Commonwealth’s environmental laws against him, set “perjury
traps” for him, sought harsher penalties, and manipulated and
misled the Commonwealth Court. App. at 46-50 (Am. Compl.
¶¶ 41, 42, 46, 56, 57). As noted earlier, the only issue before us
is whether Haws is entitled to absolute prosecutorial immunity.

                                II.

        “Most public officials are entitled only to qualified
immunity” from Section 1983 actions. Yarris v. County of
Delaware, 465 F.3d 129, 135 (3d Cir. 2006); Buckley v.
Fitzsimmons, 509 U.S. 259, 273 (1993) (ordinarily, “[q]ualified
immunity represents the norm”) (internal quotation marks and
citations omitted). Nonetheless, in Imbler v. Pachtman, 424 U.S.
409 (1976), the Supreme Court held that, in light of the
immunity historically accorded prosecutors at common law, state
prosecutors are absolutely immune from liability under § 1983
for actions performed in a quasi-judicial role. Id. at 427, 431.
This protection is “not grounded in any special esteem for those
who perform these functions, and certainly not from a desire to
shield abuses of office, but because any lesser degree of
immunity could impair the judicial process itself.” Kalina v.

                                5
Fletcher, 522 U.S. 118, 127 (1997) (internal quotation marks and
citations omitted).

        This court has since amplified that “participation in court
proceedings and other conduct intimately associated with the
judicial phases of litigation” are “actions performed in a
quasi-judicial role.” Carter v. City of Philadelphia, 181 F.3d
339, 356 (3d Cir. 1999) (internal quotation marks and citations
omitted). We have given as other examples of prosecutorial
actions that warrant absolute immunity, “acts undertaken by a
prosecutor in preparing for the initiation of judicial proceedings
or for trial, and which occur in the course of his role as an
advocate for the State[.]” Yarris, 465 F.3d at 135 (internal
quotation marks and citations omitted); McArdle v. Tronetti, 961
F.2d 1083, 1085 (3d Cir. 1992) (holding that prison physician
and prison counselor were absolutely immune as to their
testimony in court and psychiatric reports to the judge, as that
was an “integral part of the judicial process”).

       The burden to establish prosecutorial immunity is on the
prosecutor. Haws argues that the District Court erred by
focusing solely on his alleged courtroom threat to Light rather
than considering separately each of Haws’ actions “as a
prosecutor.” Appellant’s Br. at 11. Moreover, Haws asserts that
his comments to Light in the courtroom also fall within the
scope of prosecutorial immunity.

        Both parties treat Haws, an assistant DEP counsel, as a
prosecutor in the classic sense. Although Haws, as counsel to an
administrative agency, is not in precisely the same position as a
district attorney, his authority includes, inter alia, filing actions
to enforce compliance with court orders. In that capacity, he
functions as a prosecutor.

        Courts are obligated to take a functional approach to
questions of absolute immunity, and should focus on “the nature
of the function performed, not the identity of the actor who
performed it and evaluate[ ] the effect that exposure to particular
forms of liability would likely have on the appropriate exercise
of that function.” Hughes v. Long, 242 F.3d 121, 125 (3d Cir.

                                  6
2001); Larsen v. Senate of Commonwealth of Pa., 152 F.3d 240,
249 (3d Cir. 1998) (examining legislative immunity and noting
that “[t]he Supreme Court has adopted a functional approach to
immunity issues . . . turn[ing] on the nature of the act.
Therefore, to determine whether a particular immunity is
appropriate, we must look to the interests behind it, remaining
mindful that it is the interest in protecting the proper functioning
of the office, rather than the interest in protecting its occupant,
that is of primary importance.”) (internal quotation marks and
citations omitted); see also Forsyth v. Kleindienst, 599 F.2d
1203, 1212-13 (3d Cir. 1979) (noting that the “Supreme Court in
Butz[v. Economou, 438 U.S. 478 (1978)] and Imbler intended a
functional test rather than one based on status or title. Butz
particularly stressed the need to make an inquiry into the
particular decision challenged to determine whether an official is
entitled to absolute immunity.”) (footnote omitted).

        Haws functioned as the Department of Environmental
Protection’s advocate in bringing the initial civil action in the
Commonwealth Court for compliance with the DEP’s order, and
in the subsequent civil petitions for contempt. 35 Pa. Stat. Ann.
§ 6018.104 (10), (11) (2006) (authorizing the DEP to institute
civil proceedings to compel compliance, as well as to initiate
“prosecutions against any person or municipality under this
act”).

       In Butz, the Supreme Court held that:

       The decision to initiate administrative proceedings against
       an individual or corporation is very much like the
       prosecutor’s decision to initiate or move forward with a
       criminal prosecution. An agency official, like a
       prosecutor, may have broad discretion in deciding
       whether a proceeding should be brought and what
       sanctions should be sought. . . .

              The discretion which executive officials exercise
       with respect to the initiation of administrative
       proceedings might be distorted if their immunity from
       damages arising from that decision was less than

                                 7
       complete . . . .
             ....

               We believe that agency officials must make the
       decision to move forward with an administrative
       proceeding free from intimidation or harassment.
       Because the legal remedies already available to the
       defendant in such a proceeding provide sufficient checks
       on agency zeal, we hold that those officials who are
       responsible for the decision to initiate or continue a
       proceeding subject to agency adjudication are entitled to
       absolute immunity from damages liability for their parts
       in that decision.

Id. at 515-16; see also Forrester v. White, 484 U.S. 219, 224
(1988) (“Under [the functional] approach, we examine the nature
of the functions with which a particular official or class of
officials has been lawfully entrusted, and we seek to evaluate the
effect that exposure to particular forms of liability would likely
have on the appropriate exercise of those functions.”); Ernst v.
Child & Youth Servs. of Chester County, 108 F.3d 486, 495 (3d
Cir. 1997) (applying functional analysis and concluding that
child welfare workers “are entitled to absolute immunity for their
actions on behalf of the state in preparing for, initiating, and
prosecuting dependency proceedings”); Schrob v. Catterson, 948
F.2d 1402, 1411 (3d Cir. 1991) (noting Butz holding and
concluding that “absolute immunity is extended to officials when
their duties are functionally analogous to those of a prosecutor’s,
regardless of whether those duties are performed in the course of
a civil or criminal action”).

       A meticulous analysis of Haws’ actions and functions on
behalf of the DEP is necessary before a determination can be
made whether absolute immunity should attach to any of Light’s
challenges. The District Court only addressed whether Haws’
alleged threat to Light following the September 19, 2002 hearing
warrants absolute immunity. The District Court held that Haws’
actions as alleged “did not take place during ‘an integral part of
the judicial process.’” Light, 2005 WL 2230026, at *7 (quoting
McArdle, 961 F.2d at 1085). Instead it stated that “Haws’s

                                8
alleged threats were made during a private conversation with
Light and his counsel.” Id. We do not disagree at this stage of
the proceeding, although we do not preclude an ultimate decision
that Haws may be entitled to qualified, or even absolute
immunity, because his statements, at most, suggested further
prosecution. See McGruder v. Necaise, 733 F.2d 1146, 1148
(5th Cir. 1984) (“These defendants allegedly used their
prosecutorial powers to threaten McGruder into dismissing his
damages suit. McGruder therefore argues that their activities
were not those of a prosecutor seeking to punish and deter crime,
but of an agent of the county seeking to intimidate a citizen in
his exercise of constitutional rights. Such a motivation would be
reprehensible and such threats abhorrent, but they do not lift the
decision to maintain a criminal prosecution from the
prosecutorial activities protected by Imbler.”).

        Light also charges that Haws retaliated against him by
filing “manipulat[ed]” contempt petitions against him and
subjecting him to “expensive harassing litigation.” App. at 50,
47 (Am. Compl. ¶¶ 56, 41). Haws’ actions in bringing any of
the civil petitions against Light, by contrast, are precisely the
type of actions that absolute immunity is designed to protect.
Haws was acting as an advocate for the state in that connection,
which included authority to pursue DEP compliance actions. Cf.
McArdle, 961 F.2d at 1087 (prison counselor not entitled to
absolute immunity for filing a petition for involuntary
commitment, because he had “no special authority or
responsibility to file such petitions” outside of that of the public
at large).

       Even if Haws’ statements or actions were malicious, as
Light suggests, Haws’ motivation in bringing any of these
actions is irrelevant to the absolute immunity analysis. Kulwicki
v. Dawson, 969 F.2d 1454, 1464 (3d Cir. 1992) (“Consideration
of personal motives is directly at odds with the Supreme Court' s
simple functional analysis of prosecutorial immunity . . . . The
Court has explicitly stated that even groundless charges are
protected, in the interest of maintaining vigorous prosecution of
crime.”); see also Bernard v. County of Suffolk, 356 F.3d 495,
498 (2d Cir. 2004) (“[A]s long as a prosecutor acts with

                                 9
colorable authority, absolute immunity shields his performance
of advocative functions regardless of motivation.”).

        Light further alleges that Haws subsequently made good
on his threat by visiting his property in order to “display his
power and to intimidate [him].” App. at 49-50. There is record
evidence that at least one of Haws’ visits apparently occurred in
the presence of Judge Pellegrini at a walk-through ordered by the
judge. If this occurred, it could have been an action taken in the
context of the litigation, and hence entitled to absolute immunity.
On the other hand, on at least one visit Haws may have
functioned as a DEP investigator, when he, along with Belfonti,
examined whether Light had disposed of waste or complied with
the DEP’s order. “When a prosecutor performs the investigative
functions normally performed by a detective or police officer, it
is neither appropriate nor justifiable that, for the same act,
immunity should protect the one and not the other.” Kalina v.
Fletcher, 522 U.S. 118, 126 (1997) (internal quotation marks
and citations omitted). Moreover, in his own declaration, Haws
explained how continued inspections “of Mr. Light’s property by
Department personnel” influenced his various decisions to bring
continued noncompliance actions against Light. App. at 71.
The District Court made no analysis of whether absolute
immunity attached to Haws’ subsequent visits to Light’s
property. It is unclear on this state of the record what role Haws’
own investigatory inspections, if any, played in this decision-
making process.

        Courts have noted “the gray areas between prosecutorial
and investigative activity.” Schrob, 948 F.2d at 1414. In Imbler
v. Pachtman, 424 U.S. 409, 419 n.13 (1976), the Supreme Court
stated that “[t]he procedural difference between the absolute and
the qualified immunities is important. An absolute immunity
defeats a suit at the outset, so long as the official’s actions were
within the scope of the immunity. The fate of an official with
qualified immunity depends upon the circumstances and
motivations of his actions, as established by the evidence. . . .”;
see Schrob, 948 F.2d at 1407 n.5 (“[A]n official with qualified
immunity must establish that the[ ] conduct does not violate
clearly established statutory or constitutional rights of which a

                                 10
reasonable person would have known.”) (internal quotation
marks and citations omitted).

       Haws, who advanced his absolute immunity defense at
the summary judgment stage, had the burden to demonstrate that
absolute immunity should attach to each act he allegedly
committed that gave rise to a cause of action. “[T]he official
seeking absolute immunity bears the burden of showing that
such immunity is justified for the function in question.” Burns
v. Reed, 500 U.S. 478, 486 (1991) (“The presumption is that
qualified rather than absolute immunity is sufficient . . . . We
have been quite sparing in our recognition of absolute
immunity[.]”) (internal quotation marks and citations omitted);
see also Forsyth, 599 F.2d at 1212 (reading Butz as “placing a
heavy burden on . . . defendants to demonstrate a need for
protection greater than that provided by qualified immunity”).

      The District Court noted that Haws failed to comply with
Local Rule 56.1 in presenting evidence in connection with his
summary judgment motion. 2005 WL 2230026, at *1 n.1.2



      2
          The applicable local rule provides:

             A motion for summary judgment filed pursuant to
      [Fed. R. Civ. P. 56], shall be accompanied by a separate,
      short and concise statement of the material facts, in
      numbered paragraphs, as to which the moving party
      contends there is no genuine issue to be tried.

              The papers opposing a motion for summary
      judgment shall include a separate, short and concise
      statement of the material facts, responding to the numbered
      paragraphs set forth in the statement required in the
      foregoing paragraph, as to which it is contended that there
      exists a genuine issue to be tried.

              Statements of material facts in support of, or in
      opposition to, a motion shall include references to the parts
      of the record that support the statements.

                                 11
Remand is therefore appropriate. See Mancini v. Lester, 630
F.2d 990, 994, 996 (3d Cir. 1980) (where “factual record [was]
sketchy,” remanding to district court to “further develop the facts
and apply to them the functional test of Imbler . . . .”); King v.
Simpson, 189 F.3d 284, 288 (2d Cir. 1999) (in light of functional
analysis required to “determine if the duties of the [parole
commissioner defendant] were judicial or prosecutorial . . . or
administrative,” vacating dismissal of the complaint on absolute
immunity grounds and remanding “the matter to the district court
for additional development of the record in whatever form the
court deems appropriate”).

        In light of the uncertain state of the record, the failure of
the parties to agree as to uncontested facts and the failure of the
District Court to make any determination as to which relevant
facts are not in dispute, we cannot conclude which of Haws’
actions are entitled to absolute immunity as a matter of law. We
note, however, that Haws is entitled to a determination by the
District Court as to which actions are entitled to absolute
immunity. Once the District Court makes that determination it
will be in the position to limit further proceedings accordingly.




              All material facts set forth in the statement required
       to be served by the moving party will be deemed to be
       admitted unless controverted by the statement required to be
       served by the opposing party.

M. D. Pa. L.R. 56.1.


                                 12